Citation Nr: 1109866	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left leg injury.

3.  Entitlement to service connection for residuals of a right leg injury. 

4.  Entitlement to service connection for residuals of a right shoulder injury.

5.  Entitlement to service connection for residuals of a back injury.

6.  Entitlement to service connection for residuals of a stomach injury


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  The Veteran's original appeal included a claim of service connection for post-traumatic stress disorder (PTSD).  An interim (November 2010) rating decision granted service connection for major depressive disorder and PTSD.  The United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is no longer before the Board.  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

The  issue of service connection for ischemic heart disease/coronary artery disease as secondary to exposure to herbicides (Agent Orange) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.   [Notably, the claim of service connection for a heart disorder (Aortic Valve Sclerosis) was denied by a final March 2008 rating decision; however, governing law has evolved since the March 2008 rating decision that denied service connection for such claim (effective August 31, 2010, 38 C.F.R. § 3.309(e) was amended by, in part, adding ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the listed presumptive diseases.  Accordingly, such claim should be considered de novo.]

The issues of service connection for residuals of injuries to the left leg, right leg, right shoulder, back, and stomach are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  On the record at the September 2010 hearing as well as in a September 2010 written communication, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking service connection for residuals of a head injury; there is no question of fact or law remaining before the Board in this matter.

2.  An unappealed May 1974 rating decision denied service connection for residuals of a left leg injury (abrasion) essentially based on findings that the injury in service had resolved without residual disability (the February 1970 service discharge examination showed no residuals of left leg injury).

3.  Evidence received since the May 1974 rating decision suggests that the Veteran has current manifestations (scars) of his left leg injury in service, and raises a reasonable possibility of substantiating his claim.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the Veteran's claim seeking service connection for residuals of a head injury.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  New and material evidence has been received and the claim of service connection for residuals of a left leg injury may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw his appeal in the matter of service connection for residuals of a head injury and that this decision reopens the claim of service connection for residuals of a left leg injury, further discussion of the impact of the VCAA in these matters is not necessary, as any notice defect would be nonprejudicial.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
Service connection for Residuals of a Head Injury

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the September 2010 hearing before the undersigned the Veteran indicated (as the transcript of the hearing shows) that he was withdrawing his appeal in the matter of service connection for residuals of a head injury.  Moreover, he also executed and submitted a written statement withdrawing his appeal in this matter.

The appellant has withdrawn his appeal in the matter of service connection for residuals of a head injury.  Hence, there remains no allegation of error of fact or law as to such issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review an appeal in this matter, and it must be dismissed.

New and Material Evidence (Residuals of Head Injury)

A May 1974 rating decision denied the Veteran's claim of service connection for residuals of a left leg injury (abrasion) essentially on the basis that such injury in service had resolved without residual disability; it was noted that the February 1970 service discharge examination showed no residuals of a left leg injury.  He was properly notified of the decision and of his appellate rights, and he did not appeal that determination.  Accordingly; the May 1974 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.  The instant claim to reopen was received in May 2000.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration.  Such evidence must be neither cumulative nor redundant, and, by itself or in connection with evidence previously assembled, must be so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a)(as in effect for claims to reopen filed prior to August 29, 2001).  [An amended version of 38 C.F.R. § 3.156(a) is effective only for claims filed on or after August 29, 2001.  As the instant petition to reopen was filed prior to such date, the revised version of 38 C.F.R. § 3.156(a) does not apply.]

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the May 1974 rating decision consisted of the Veteran's service treatment records (STRs).  Specifically, a March 1968 entrance examination report notes clinically normal lower extremities and no history of "trick" or locked knee, a September 1969 Narrative Summary shows that the Veteran was admitted to a hospital after being involved in a traffic accident and sustaining abrasions to the left pretibial area and blunt trauma to the anterior chest, and a February 1970 separation examination report notes clinically normal lower extremities.  

Evidence received since the May 1974 rating decision includes, in pertinent part, a November 2005 VA examination report opining that the Veteran's left knee scars are military related.  Taken at face value (as is required when considering whether the claim should be reopened), this opinion suggests that the Veteran has left knee scars that were incurred in service.  It bears directly on the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.  Hence, this evidence is both new and material, and the claim of service connection for residuals of a left leg injury must be reopened.

ORDER

The appeal seeking service connection for residuals of a head injury is dismissed.

The appeal to reopen a claim of service connection for residuals of a left leg injury is granted.


REMAND

As noted above, the Veteran's STRs show that in September 1969 he was hospitalized after being involved in a traffic accident.  He was treated for abrassions to the left pretibial area and blunt trauma to the anterior chest.  The discharge diagnoses included blunt chest trauma and left leg abrasions.  The STRs also note a February 1969 complaint of sore right knee for which he was treated with Ace wrap and methyl salicylate.  The Veteran's February 2006 notice of disagreement as well as his September 2010 hearing testimony reflect his recollection that he was treated at the Memphis VA Medical Center (VAMC) in 1974 (early 1970s) for his claimed disabilities (including stomach complaints, currently diagnosed as gastroesophageal reflux disease (GERD)).  

The Board also notes that the Veteran was afforded a VA examination in connection with his claims in November 2005; however, the examination reports do not include an opinion as to the likely etiology of his claimed disabilities.  He has testified that he has experienced bilateral leg, back, shoulder and stomach complaints since his discharge from military service and that these disorders are the result of the 1969 automobile accident.  The "low threshold" standard as to when an examination or nexus opinion is necessary outlined by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is met, and VA examinations for nexus opinions are warranted.  [Notably, the Veteran was afforded a VA examination in connection with his left knee claim in December 2004 and the examiner opined that his left knee osteoarthritis was age related and not a result of his injury in service.  However, in the November 2005 examination report, the same examiner opined that the left knee scars were military related.  .]  
Furthermore, in addition to his reported treatment at the Memphis VAMC in the early 1970s, the Veteran has also reported he received treatment at the West Side (now Jesse Brown) VAMC in Chicago in the 1980s; the earliest treatment records from a Chicago VAMC available for review are dated in 1997.  In addition, at his September 2010 hearing the Veteran related that he was involved in a postservice automobile accident in 1994 and also sustained a postservice gunshot wound to the abdomen.  VA treatment records prior to 1997, reports of treatment related to the 1994 automobile accident, and reports of treatment for the gunshot injury have not been secured.  Finally, a review of the claims file found that the Veteran receives ongoing VA treatment.  Hence, VA has notice of additional likely pertinent private and VA records; such records must be secured and associated with the claims files.

The Veteran is advised that a governing regulation provides that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of all treatment and/or evaluation, VA and private, he has received for his claimed disabilities since his discharge from serivce in February 1970 and to provide any releases needed to secure records of any such private evaluation/treatment.  Of particular interest are records from the VAMC in Memphis from the 1970's and those from West Side (now Jesse Brown) VAMC in Chicago dated prior to 1997 as well as the records of treatment the Veteran received following his 1994 automobile accident and his abdominal gunshot injury.  The RO should obtain for the record copies of the complete clinical records (those not yet secured) from the sources identified.  Updated (the most recent treatment reports not already of record) VAMC records should also be secured.  If any provider does not respond, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are secured.

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the presence, nature and likely etiology of his claimed leg, back and shoulder disabilities.  His claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should:

(a)  Identify (by medical diagnosis) each back, right shoulder and bilateral leg disorder (including left knee scars) found.

(b)  As to each diagnosed disability provide an opinion whether such is, at least as likely as not (50% or better probability) related to the Veteran's service, and specifically the 1969 automobile accident/right knee complaints noted/treated therein.  If it is determined that the left knee scars are unrelated to the military injury, the opinion should be reconciled with the opinion of the November 2005 VA examiner.

The explanation must reflect consideration of the Veteran's postservice injuries, i.e., his 1994 automobile accident and his abdominal gunshot wound.  The examiner must explain the rationale for all opinions offered.  

3.  If, and only if, the additional clinical evidence suggests that the Veteran was treated for stomach/gastrointestinal complaints shortly after service, i.e., in the early 1970's, the RO should arrange for the Veteran to be examined by an appropriate physician to determine whether there is a nexus between his GERD and his service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should opine whether the Veteran's current GERD is at least as likely as not (50 percent or better probability) related to his service, to specifically include his automobile accident therein.  The examiner must explain the rationale for the opinion given.

4.  The RO should then re-adjudicate these claims.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


